Title: To George Washington from the Earl of Buchan, 1 July 1796
From: Buchan, eleventh earl of (David Stuart Erskine; 1742-1829)
To: Washington, George


        
          Sir,
          Kirkhill [Scotland] July 1. 1796
        
        I had not the pleasure to receive the Letter with which your Excellency favoured me on the 20th of February until a few days ago at this place in Lothian near Edinburgh my Paternal residence where I take much delight to forward the improvement

of the Country and am a practical husbandman here as I am in Berwickshire at Dryburgh Abbey.
        I have taken my own way of endeavoring to forward your Excellency’s landable views of obtaining some spirited and intelligent farmers to settle upon your Estate of Mount-Vernon, & it would give me real satisfaction to be succesful.
        I apprehend however that it will not be easy to induce capitalists in the Farming business to settle, because almost all such as I have had occasion to converse with seem ambitious to be proprietors & to cultivate their own freeholds. Through the medium of an intelligent and prudent acquaintance in the rich vale of Berwickshire (Land similar to that on your Estate) I have made known the advantageous circumstances of the Mount-Vernon Farms and if fortunately any real good farmers of capital who are on the move should be induced to settle on the banks of the Potomac it might prove of the most beneficial consequence not only to the place where they shall settle but in the event to the Country at large.
        It gives me much satisfaction to learn that the certificates which I endorsed after having had the good characters of the people made known to me by the Pastors of the Parishes in which they were situated have not been erroneous as may indeed frequently happen notwithstanding every precaution. There does not seem to me any thing more likely to continue peace and a good understanding between Britain and the United States than a friendly and useful interchange of people and of improvements, and having uniformly had a most sincere and ardent desire to forward this Peace and good intelligence between our respective Countrys so I have bestowed attention in giving what I knew to be a proper direction to those who were about to settle in the United States of America, and this I believe has often operated not only to their own prosperity & comfort but to the benefit of both Nations, & I exceedingly rejoice to see that the wishes I have had for paying any price for Peace & Harmony between them Short of Honour & Safety are likely to be accomplished. Felicia et Faustaq sint! Lady Buchan joins me in returning expressions of respectful regard to you & Mrs Washington and I remain with sincere Esteem & Cordial Respect Sir, yr Excellancys faithful & Obliged H. Servt
        
          Buchan
        
       